Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 23, 2021

                                     No. 04-21-00473-CV

                  IN THE INTEREST OF Z.I.E.C.H. AND L.J.C.H.--C,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-01727
                     The Honorable Kimberly Burley, Judge Presiding


                                       ORDER
              This is an accelerated appeal of an order terminating appellant’s parental
      rights which must be disposed of by this court within 180 days of the date the
      notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. The reporter’s record in this
      case was originally due November 8, 2021, but was not filed. On November 10,
      2021, this court notified the court reporter that the reporter’s record was late and
      directed the court reporter to either: (1) file a Notification of Late Record within
      five days or (2) file the reporter's record within ten days.

              On November 22, 2021, the court reporter filed a notification of late
      record, requesting an extension of time until December 1, 2021 to file the record.
      After consideration, we GRANT the request and ORDER the court reporter to
      file the record by December 1, 2021. Further requests for extensions of time
      will be disfavored.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court